Exhibit 10.11

 

PARENT GUARANTY

 

February 2, 2018

 

For value received, PURPLE INNOVATION, INC. (“Guarantor”), a corporation duly
organized under the laws of the State of Delaware, hereby unconditionally
guarantees the prompt and complete payment in cash when due, whether by
acceleration or otherwise, of all obligations and liabilities (the “Guaranteed
Obligations”), whether now in existence or hereafter arising, of PURPLE
INNOVATION, LLC, a limited liability company organized under the laws of the
State of Delaware (“Borrower”) to Lenders (as defined below) under and arising
out of or under that certain Credit Agreement, among Borrower, COLISEUM CAPITAL
PARTNERS, L.P. (“CCP”), BLACKWELL PARTNERS LLC – SERIES A (“Blackwell”) and
COLISEUM CO-INVEST DEBT FUND, L.P. (and together with CCP and Blackwell, and
their respective successors and assigns, “Lenders”) dated as of the date hereof
according to the terms thereof (as in effect on the date hereof, and as
otherwise amended, restated, supplemented or otherwise modified, the “Credit
Agreement”). Capitalized terms used in this Guaranty but not defined in this
Guaranty shall have the meanings ascribed to such terms in the Credit Agreement.
This Guaranty is one of payment and not of collection.

 

Guarantor hereby waives notice of acceptance of this Guaranty and notice of any
obligation or liability to which it may apply, and waives presentment, demand
for payment, protest, notice of dishonor or non-payment of any such obligation
or liability, suit or the taking of other action by any Lender against, and any
other notice to, Borrower, Guarantor or others.

 

Lenders may at any time and from time to time without notice to or consent of
Guarantor and without impairing or releasing the obligations of Guarantor
hereunder: (1) agree with Borrower to make any change in the terms of any
obligation or liability of Borrower to Lenders, (2) take or fail to take any
action of any kind in respect of any security for any obligation or liability of
Borrower to Lenders, (3) exercise or refrain from exercising any rights against
Borrower or others, or (4) compromise or subordinate any obligation or liability
of Borrower to Lenders including any security therefor. Any other suretyship
defenses (other than irrevocable payment in full) are hereby waived by
Guarantor.

 

This Guaranty shall continue in full force and effect until the Guaranteed
Obligations are satisfied, defeased, discharged or otherwise terminated, and
automatically, upon such satisfaction, defeasement, discharge or termination,
without any action by any person, the obligations and liabilities of Guarantor
under this Guaranty shall automatically terminate. It is understood and agreed,
however, that notwithstanding any such termination this Guaranty shall continue
in full force and effect with respect to the obligations and liabilities set
forth above which shall have been incurred prior to such termination.

 

Guarantor may not assign its rights nor delegate its obligations under this
Guaranty, in whole or in part, without prior written consent of Lenders, and any
purported assignment or delegation absent such consent is void, except for an
assignment and delegation of all of Guarantor’s rights and obligations hereunder
in whatever form Guarantor determines may be appropriate to a partnership,
corporation, trust or other organization in whatever form that succeeds to all
or substantially all of Guarantor’s assets and business and that assumes such
obligations by contract, operation of law or otherwise. Upon any such delegation
and assumption of obligations, Guarantor shall be relieved of and fully
discharged from all obligations hereunder, whether such obligations arose before
or after such delegation and assumption.

Guarantor hereby represents as follows:

 

(a)Guarantor is duly organized, validly existing, and in good standing under the
laws of the State of Delaware and has full power and authority to execute and
deliver this Guaranty.

 



 

 

 

(b)The execution and delivery of this Guaranty have been and remain duly
authorized by all necessary action and do not contravene any provision of
Guarantor’s certificate of incorporation or by-laws, as amended to date, or any
law, regulation, decree, order, judgment, resolution or any contractual
restriction binding on Guarantor or its assets that could affect, in a
materially adverse manner, the ability of Guarantor to perform any of its
obligations hereunder.

 

(c)All consents, licenses, clearances, authorizations, and approvals of, and
registration and declarations with, any governmental or regulatory authority
necessary for the due execution and delivery of this Guaranty have been obtained
and remain in full force and effect and all conditions thereof have been duly
complied with, and no other action by, and no notice to or filing with, any
governmental or regulatory authority is required in connection with the
execution or delivery of this Guaranty.

 

(d)This Guaranty constitutes the legal, valid, and binding obligation of
Guarantor, enforceable against Guarantor in accordance with all of its terms and
conditions (subject to the effect of any applicable bankruptcy, insolvency,
reorganization, moratorium or similar law affecting creditors’ rights
generally). The enforceability of Guarantor’s obligations is also subject to the
effect of general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

 

THIS GUARANTY SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS
OF LAW. GUARANTOR AGREES TO THE EXCLUSIVE JURISDICTION OF COURTS LOCATED IN THE
STATE OF NEW YORK, UNITED STATES OF AMERICA, OVER ANY DISPUTES ARISING UNDER OR
RELATING TO THIS GUARANTY.

 



2

 

 

IN WITNESS WHEREOF, the parties hereto, intending to be legally bound hereby,
have caused this Agreement to be executed as of the day and year first written
above.

 

PURPLE INNOVATION INC.    



 

  By: /s/ Samuel D. Bernards     Name: Samuel D. Bernards
Title: Chief Executive Officer  

 

 

 



[Signature Page to Parent Guaranty]

 



 

